DETAILED ACTION

The applicant’s amendment filed on November 22, 2021 has been entered.

Election/Restrictions
Claims 2, 4, 6,-7, 9, 27 and 28 are allowable. The restriction requirement of groups , as set forth in the Office action mailed on 01/27/2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of groups is withdrawn.  Claim 11-12, 13, 15, 17-20 is rejoined because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Myers on 1/10/2022 and 02/07/2022.

The application has been amended as follows:

Referring to claim 6, amend “an aluminized film” in line 1-2 of claim 6 as “the aluminized biaxially oriented polyethylene terephthalate film”.

Referring to claims 11-12, 13, 15, 17-20, rejoin or add claims 11-12, 13, 15, 17-20. 

Referring to claim 11, amend claim 11 as shown below:

Amend “at least one electrical connector selected from the group consisting of:” in lines 2-3 in claim 11 as “at least one electrical connector selected from a group consisting of a plug connector and a receptacle connector has:”.
Amend “a plug connector having” in line 4 of claim 11as “wherein the plug connector has:”



Amend “a longitudinal axis” in lines 10-11 of claim 11 as “a longitudinal axis of the wire cable”.
Amend “a receptacle connector configured to mate with said plug connector having” in line 12 of claim 11 as “wherein the receptacle connector configured to mate with said plug connector has:”.
Amend “a plug connector” in line 24 of claim 11 as “the plug connector”.
Amend “a corresponding receptacle connector” in line 24 of claim 11 as “the receptacle connector”.
Amend limitation in lines 24-28 of claim 11 as shown below:
a major width of the first connection portion is substantially perpendicular to a major width of the first cantilever beam portion, and a major width of the second connection portion is substantially perpendicular to a major width of the second cantilever beam portion.

Referring to claim 12, amend “an electrically conductive shield selected from the group consisting of:” in line 1-2 of claim 12 as “at least one electrically conductive shield selected from a group consisting of a plug shield and a receptacle shield has:”.
Amend “a plug shield” in line 3 as “wherein the plug shield”.
Amend “a receptacle shield” in line 5 as “wherein the receptacle shield”.

Referring to claim 15, 
Referring to claim 18, amend “a connector body selected from the group consisting of” in line 1-2 of claim 18 as “at least one connector body selected from a group consisting of a plug connector body and a receptacle connector body has:”.

Amend “a plug connector body” in line 3 in claim 18 as “wherein the plug connector body”.
Amend “a receptacle connector body” in line 5 in claim 18 as “wherein the receptacle connector body”.

Allowed Subject Matter
Claims 2, 4, 6-7, 9, 11-13, 15, 17-20, and 27-28 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on 11/22/2021, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.
Referring to claims 2, 4, 6-7, 9, 11-13, 15, 17-20, and 27-28, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 4; the limitations “An assembly configured to transmit electrical signals, comprising: a wire cable having a first inner conductor and a second inner conductor, both having a generally round cross section and having an 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PAGHADAL/Primary Examiner, Art Unit 2847